ORDER

PER CURIAM.
AND NOW, this 27th day of August, 2013, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by Petitioner, are:
(1) Does the Medical Records Act apply to a pharmacy’s provision of copies of records?
(2) Under the Medical Récords Act, may a pharmacy charge a flat fee for the reproduction of pharmacy records if it gives the customer an invoice setting forth the fee and the customer reviews and pays the invoice without objection before receiving the pharmacy records?